        Case 1:20-cr-00452-SDG-CCB Document 38-1 Filed 12/11/20 Page 1 of 1

U.S. Pepaitnent of Justice
United States Attorney

                                                                                       ‘LC D.C. Atlanta

                             IN THE UNITED STATES DISTRICT COURT                       DEC 112020
                                 FOR THE NORTHERN DISTRICT OF GEORGIA
                                                                                JAMES N. -IATTEN, Clerk
                                                                              By:              Deputy den

                                        P L E A (With Counsel)
                                                                 CRIMINAL NO. 1:20-CR-00452



      I, Ellie Melvin Brett, defendant, having received a copy of the within
Indictment, and having been arraigned plead Not Guilty thereto to counts 1 and
2 thereof.
      In)~’Co rt1isllth day of December, 2020.


               -



 SIGNA      IE (Defense Attorney)                      SIGNAT       (Defendant)
 Esther Dine Feuer Panitch                             Ellie elvin Brett

                         INFORMATION BELOW MUST BE flPED OR PRINTED

 The Panitch Law Group, PC
 Suite 205
 4243 Dunwoody Club Drive
 Atlanta, Georgia 30350                                Phone:
 Phone: (770) 364-6952
 Bar Number:                 _______________________




Filed in Open Court by:

  (Signature)                                                    Date
U.S. Department of Justice
United States Attorney




                                                                             Form No. USA-4049-8
                                                                                 ND. Ga. 11/8/12
